Appeal of SOUTHERN HOTEL CO.Southern Hotel Co. v. CommissionerDocket Nos. 973, 2717.United States Board of Tax Appeals1 B.T.A. 1248; 1925 BTA LEXIS 2600; May 26, 1925, decided Submitted May 7, 1925.  *2600 Leonard C. Mitchell, Esq., for the Commissioner.  Before STERNHAGEN, GREEN, and LOVE.  These appeals involve income and profits taxes for the calendar years 1917, 1918, 1919, and 1920.  The parties have filed with the Board the following stipulation which contains the only facts which the Board can find.  FINDINGS OF FACT.  That there has not been a determination by the Commissioner that a deficiency is due from the taxpayer for the year 1917.  That the true and correct value of the leasehold referred to in taxpayer's petition in the above appeals, to be included in the taxpayer's invested capital, was $150,000.  That the deficiency resulting from the above adjustment for the years 1918, 1919, and 1920 is as set out in the annexed redetermination of deficiency.  The "annexed redetermination of deficiency" referred to in paragraph 3 of the stipulation contains a summary showing the following: 1918, overassessment$155.951919, deficiency$149.881920, deficiency1,625.51Total155.951,775.39Net deficiency1,619.44DECISION.  The appeal is dismissed in respect of the calendar year 1917.  For 1918, 1919, and 1920 there is*2601  a net deficiency of $1,619.44.